Case 1:20-cv-17452-RMB-AMD Document 38 Filed 06/30/21 Page 1 of 1 PageID: 244




                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY
____________________________________

SUPERIOR MEDICAL RESPONSE, INC.                      :
and MODIVCARE SOLUTIONS, L.L.C.                      :
(f/k/a/ LogistiCare Solutions, L.L.C.)               : Civil Action No. 1:20-CV-17452-RMB
                                                     :
        Plaintiffs/Counterclaim Defendants           :
                                                     :
v.                                                   :
                                                     :
CAPITOL SPECIALTY INSURANCE, INC.                    :
      Defendant/Counterclaim Plaintiff               :
____________________________________

     DISCLOSURE OF THIRD-PARTY LITIGATION FUNDING PURSUANT TO CIV.
                               RULE 7.1.1

        The undersigned counsel for Plaintiff/Counterclaim Defendant, ModivCare Solutions,

L.L.C., hereby certifies that no funding is being received on a non-recourse basis in connection

with the litigation of this matter.


                                             REGER RIZZO & DARNALL, L.L.P.


                                      BY:    /s/ JASON T. LAROCCO______________
                                             JASON T. LaROCCO, ESQUIRE
                                             NJ Bar ID No.: 019262001
                                             The Cira Centre, Suite 1300
                                             2929 Arch St., Philadelphia, PA, 19104
Dated: June 30, 2021                         Attorney for Plaintiff/Counterclaim Defendant,
                                             ModivCare Solutions, L.L.C.
